DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution

In view of the appeal brief filed on 1/26/2022, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/AMBER R ORLANDO/             Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                           

Election/Restrictions

As previously stated, applicant's election with traverse of claims 1-5 in the reply filed on 6/17/2021 is acknowledged. Claim 3 is cancelled and 19 added.  The traversal is on the ground(s) that “Examiner has not made a proper case that there would be a serious burden to examine all of these claims”  Whereas applicant does not contest that examiner has not presented reasons for the burden, applicant argues that examiner has provided a “laundry list” or reasons. This is not found persuasive because examiner has clearly established that the claimed product can be made by another and materially different process; and the process Groups IIa and Group IIb are also “do not overlap in scope and are not obvious variants” (see page 2 and 1st paragraph of page 3 of the office action of  5/10/2021).  Based on the above, the examiner has listed 3 potential reasons (and not a “laundry list” as alleged by applicant) at this early stage of examination that would cause serious search and/or examination burden. In response, applicant has only alleged that there is a “laundry list” of reasons and has provided no argument against any of the above listed reasons that established the burden. Applicant questions “On what facts might the Examiner base (or is the Examiner basing) an assertion that the two sets of claims recites things that have a recognized separate status in art?”.The restriction requirement has already clarified that in item (a) on page 3 of the office action of 5/10/2021. Further, note that a rejoinder is possible, as explained on page, 2nd paragraph of the office action of 5/10/2021.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation

Truffle: Applicant’s recitation of “a confection with a filling encased in an outer covering is often referred to as a truffle. Chocolate truffles, in which the filling is encased in chocolate are among the most popular forms of truffle” (in specification para 3 is being considered for the interpretation of term truffle. Based on the above cited disclosure, applicant’s cited description of truffles not only covers truffles but also includes  bon-bons and ganaches as addressed in the cited art to Chocolate in Context Chocolate Linguistics Part 4Truffles v. Bon Bons-(citation date 2007) where Jeff Shepherd summarizes the difference as “A truffle, as I understand it, is simply a ganache, flavored or not, thinly coated in chocolate and dusted in the cocoa powder of your choice. They look like the funky fungus of the same name. Of course that's too simple and now anything that has a ganache filling of any kind is being passed off as a truffle. I have always tried to keep the two separate in my collections. If I roll it out and put it in powder I call it a truffle, if I enrobe it I call it a ganache or a bon-bon”. Thus for the purposes of this office action term truffle as recited is being interpreted to include any confection with a filling encased in an outer covering (as described by the inventor in para 3), including at least truffles, ganaches and bon-bons, 
 “Cotton candy” synonyms include candyfloss, spun sugar fairy floss, sugar cotton wool to name a few (see evidentiary reference to synonyms.tech)
Term broadest reasonable interpretation of term “Fluffy” as recited in the claims is being interpreted as soft and aerated or airy (see Merriam Webster Collegiate dictionary definition on page 448)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 1-2, 4-5 and 19 are also rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich (EP1627569 A1) of prior record, hereinafter Ulrich, in view of Rocha (US 2020/0068918) of prior record, hereinafter Rocha, and Hugo (US 2,707,153), hereinafter Hugo.

Regarding claim 1, Ulrich teaches a filled confectionery where the shell or coating is chocolate (Para 5, chocolate confectionery) and spun cotton candy (para 6 and 9, where a separate filling layer of individual pieces or little  balls is taught; also see Example 8, para 47-49) and a separate filling (Para 9 where spun cotton candy is taught and Example 8, para 47-49). Thus, based the on the interpretation of term truffle as “a confection with a filling encased in an outer covering” provided by the applicant (see interpretation above), Ulrich teaches “a truffle with cotton candy filling”.
Ulrich teaches of shaping cotton candy pieces and shaped cotton candy pieces coated or covered with chocolate provides mouthfeel sensation of creamy chocolate, crunchy or chewy perception of cotton candy with small bits of cotton candy that easily dissolves in the mouth (See Example 8, para 48-49); i.e. Ulrich teaches “A truffle with a cotton candy filling comprising a formed mass of cotton candy having a confectionary coating over the formed mass of cotton candy”. Although describe presence of “wet shell as a mat of cotton candy” (para 24 of Ulrich) and that chocolate coated cotton candy balls provide sensation of creamy chocolate, crunchy or chewy perception of cotton candy with small bits of cotton candy that easily dissolves in the mouth (See Example 8, para 48-49); i.e. the distinct characteristics of cotton candy remain intact, Ulrich does not specifically teach  cotton candy has  that the formed mass of cotton candy has “a thin hydrated crust of cotton candy on an outer surface thereof” such that “the crust is interposed between and forms a barrier between” the formed mass of cotton candy and the confectionary coating such that “the cotton candy remains fluffy within the truffle”, Furthermore, Rocha teaches that when forming a product where there is an interface between a confectionary (105, para 14) and a cotton candy layer (115, para 14), it is known in the art to interpose a thin sugar-based boundary layer 110), as a barrier (i.e. barrier that prevents the cotton candy 115 “from breaking down” as explained in para 15; also see para 5) and Hugo (US 2,707,153) teaches that a common type of sugar-based boundary layer on a edible substance can be formed by a process comprising hydration (Col 1, lines 42- 56 which describes that a sugar-based boundary layer or coating is known to be formed by using “an aqueous sugar syrup”; i.e. hydrated sugar, which is then crystallized). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Ulrich to further include the claimed crust in it’s claimed location and for it’s intended purpose; i.e. the formed mass of cotton candy having a thin hydrated crust of cotton candy sugar on an outer surface thereof” such that “the crust is interposed between, and forms a barrier between” the formed mass of cotton candy and the confectionary coating so that “the cotton candy remains fluffy within the truffle”. The ordinary artisan would have been motivated to modify Ulrich for at least the purpose of preventing using a known type of barrier (i.e. “hydrated crust” of cotton candy material; i.e. sugar) for making a barrier that is known to prevent breakdown of cotton candy (para 15 of Rocha), thus helping the cotton candy to remain fluffy.

Regarding claim 2, Ulrich teaches the truffle of claim 1, wherein the truffle is a chocolate truffle (see para 5-6 and 9 where chocolate is taught forming the shell of the filled confectionery truffle).

Regarding claims 4-5, Ulrich teaches the truffle of claim 1, wherein the truffle has a distinct layer of outer coating (claim 4), and wherein the distinct layer of outer coating comprises a chocolate layer. (see para 9 where spun cotton candy is distinct as a filling in the chocolate confectionery, i.e., chocolate part is distinct from the filling of spun cotton candy).

Regarding claim 19, Ulrich teaches substantially the claimed truffle and shapes  as cubes, balls , chocolate bar, and pralines (example 8 and Para 9 and 10) but does not teach the various claimed shapes; i.e. “resembles the shape of an animal, a plant, a star, or a heart”. The Applicant has no support data, which convinces that the particular claimed configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing artistic variety to the customer based on consumer preference. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878).

Response to Arguments

Applicant’s arguments in applicant’s response of 6/17/2021 and appeal brief of 1/26/2022 with respect to claims 1-2, 4-5 and 19  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791